Citation Nr: 1641876	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  11-25 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asbestosis.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure and asbestos exposure.

4.  Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure and asbestos exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1963 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (which denied the service connection claims of COPD and squamous cell carcinoma) and a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon (which found that new and material evidence was not submitted to reopen a claim for service connection for asbestosis).

A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; the Veteran submitted the additional evidence within those 60 days.  The Board notes that the automatic waiver provision applies in this case, as the appeal was certified after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial agency of original jurisdiction (AOJ ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issue of a total disability rating based on individual unemployability (TDIU) has been raised by the record in an April 2014 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  Although the U.S. Court of Appeals for Veterans Claims has held "that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation," Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009), here, the issue before the Board is the Veteran's entitlement to service connection, which must be remanded for additional development.  See, e.g., Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that a request for "TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating") (emphasis added); Norris v. West, 12 Vet.App. 413, 420-21 (1999) ("A TDIU rating is not a basis for an award of service connection.  Rather, it is merely an alternate way to obtain a total disability rating without being rated 100% disabled under the Rating Schedule") (emphasis added).  Therefore, as the issue of an increased disability rating is not before the Board in this appeal, the Board concludes that it does not have jurisdiction over the issue of entitlement to TDIU at this time and referral, not remand, is the appropriate remedy here.  See 38 C.F.R. § 19.9(b) (2015).

Accordingly, the issue of entitlement to TDIU is REFERRED to the AOJ for appropriate action.  

The issues of entitlement to service connection for asbestosis, COPD, and squamous cell carcinoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for asbestosis.  Although the Veteran initiated an appeal of that denial, he did not file a timely substantive appeal following the issuance of an August 2009 Statement of the Case (SOC), and the May 2008 rating decision is therefore final.  

2.  The new evidence received since the August 2009 SOC, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the claim of entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2000).

2.  New and material evidence has been received and the claim of entitlement to service connection for asbestosis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The Veteran's claim of entitlement to service connection for asbestosis was denied by the RO in May 2008.  The Veteran submitted a timely Notice of Disagreement and an SOC was issued in August 2009.  However, the Veteran did not submit a timely substantive appeal, and the May 2008 rating decision became final.  

At the time of the August 2009 SOC, the RO reviewed the Veteran's service treatment records (STRs) and post-service treatment records.  The RO observed that the STRs showed no findings regarding the claimed disability.  The RO also observed that the Veteran's STRs show that after approximately three months of service, the Veteran manifested an upper respiratory infection that was diagnosed as bronchitis, but then changed to a diagnosis of lobar pneumonia.  The RO stated that the post-service medical records show that the Veteran was diagnosed with asbestosis.  The RO noted an August 2008 VA examiner's opinion that the Veteran's current diagnosis of asbestosis was less likely caused by exposure to asbestos aboard ship and was less likely than not caused by or a result of his exposure to asbestos while in the military.  In particular, the RO noted that the examiner opined that the Veteran worked most of his life as a welder.  Finding that the condition was not related to the Veteran's period of military service, the RO continued the denial of the Veteran's claim.
  
The Board finds that the evidence received since the August 2009 SOC includes evidence that is both new and material to the claim.  Specifically, at the Veteran's July 2016 Board Hearing, the Veteran indicated that he only had two years of on and off exposure to asbestos while doing post-service work.  See Bd. Hrg. Tr. at 6.  Importantly, the Veteran stated that he did not do that much post-service welding.  Id. at 3; see also July 2014 correspondence.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to such an injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for asbestosis is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for asbestosis is reopened.


REMAND

The Board finds that April 2008 VA examination and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

The April 2008 examiner opined that the Veteran's diagnosed asbestosis is less likely as not caused by or a result of exposure to asbestos aboard ship.  In so finding, the examiner stated that the Veteran worked most of his life as a welder, and that asbestosis occur in workers exposed to asbestos fibers, usually within 15-20 years.  It appears that the examiner is indicating that the Veteran's post-service work as a welder was the most likely cause for the Veteran's asbestosis.  However, as discussed above, the Veteran indicated that he was not a welder for most of his life.  In fact, the Veteran testified that his post-service exposure to asbestos was limited to two years, and that he was not consistently working around asbestos during those two years.  See Bd. Hrg. Tr. at 6.  Thus, the August 2008 opinion does not appear to be based on an accurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  

Based on the foregoing, the Board finds that the Veteran must be provided with a new VA examination and medical opinion to determine whether the Veteran's current asbestosis began in service or is otherwise related to complaints of symptomatology during military service.

Additionally, the Veteran contends that his COPD is associated with his military service.  Specifically, he has stated that it is related to his exposure to asbestos and herbicides while in service.  See Bd. Hrg. Tr. at 18-19.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his COPD.  The Veteran has stated that he was exposed to asbestos while sanding paint, painting decks, and replacing asbestos installation while aboard the USS Hancock.  See April 2007 correspondence.  Indeed, the Veteran's military personnel file shows that he served as a Seaman while aboard the USS Hancock.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, a VA examination should be provided.

Similarly, the Veteran contends that his squamous cell carcinoma is related to his military service, to include his exposure to asbestos and herbicides while in service.  See Bd. Hrg. Tr. at 23-24.  In support of his claim, the Veteran has provided a statement from a VA doctor that indicates that the Veteran's cancer was more likely than not caused by his exposure to asbestos.  See August 2016 VA treatment record.  The Board notes, however, that the doctor did not opine as to whether the Veteran's exposure to asbestos in-service or post-service was the most likely cause of the Veteran's squamous cell carcinoma.  Thus, the Board finds that a VA examination and opinion should be provided.  See 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 79.

Finally, with regard to the issue of the Veteran's exposure to herbicides during service, he concedes that he did not serve in the Republic of Vietnam and, thus, presumptive exposure to herbicides cannot be conceded on that basis.  Nevertheless, the Veteran should be afforded the opportunity to submit additional evidence on remand regarding his actual exposure to herbicides in service and the RO will have the opportunity to attempt to verify such exposure if warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his asbestosis, COPD, and squamous cell carcinoma.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the foregoing development, ask the Veteran to provide specific information regarding his exposure to herbicides during service and conduct any appropriate development based on the Veteran's response.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of asbestosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Specifically, the examiner should address the Veteran's assertion of asbestos exposure while in service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the asbestosis manifested in service or is otherwise casually or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  The Veteran should also be afforded a VA examination to determine the nature and etiology of his COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Specifically, the examiner should address the Veteran's assertion of asbestos and herbicide exposure while in service.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the COPD manifested in service or is otherwise casually or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Additionally, the Veteran should be afforded a VA examination to determine the nature and etiology of his squamous cell carcinoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  Specifically, the examiner should address the Veteran's assertion of asbestos and herbicide exposure while in service.  The examiner should be specifically discuss the August 2016 Doctor's letter that attributes the Veteran's carcinoma to his asbestos exposure. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the squamous cell carcinoma manifested in service or is otherwise casually or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


